       Case 1:19-cv-09563-AT-DCF Document 53 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TZVEE WOOD, et al.,

                                Plaintiffs,                19cv09563 (AT) (DF)
                                                                   ORDER
                -against-

 MUTUAL REDEVELOPMENT HOUSES,
 INC., et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       The above-captioned case having been referred to this Court by the Honorable

Analisa Torres for general pretrial supervision; and this Court having held a telephonic

conference on February 18, 2021 with Plaintiffs, who are proceeding pro se, and counsel for

Defendants; and Plaintiffs having requested that, to the extent Defendants have filed certain

documents containing the medical information of plaintiff Tzvee Wood (“Wood”), those

documents be placed under seal; and Defendants having opposed that request and having also

requested a stay of all discovery pending the resolution of their motions to dismiss the

Complaint, but Plaintiffs having requested that discovery in the action proceed; and the parties

having expressed differing views as to the appropriate scope of discovery in this action, should it

go forward; it is hereby ORDERED, in accord with this Court’s rulings at the February 18

conference and so as to effectuate those rulings, that:

       1.      By the close of business on Friday, February 19, 2021, any defendant that has

filed information in this case regarding Wood’s alleged medical condition shall file a letter

(a) identifying the Docket number and/or exhibit number of all such previously-filed

submissions, and (b) attaching redacted copies of those prior submissions. This Court will then
       Case 1:19-cv-09563-AT-DCF Document 53 Filed 02/18/21 Page 2 of 3




instruct the Clerk of Court to place the original, unredacted materials under seal, pending further

order of the Court.

       2.      No later than February 26, 2021, the parties shall submit letter briefing, of not

more than three pages each, setting out their positions, with relevant case citations, as to whether

the redacted medical information should remain under seal.

       3.      All discovery shall be stayed in this case as to defendants Penn South Cooperative

Federal Credit Union and Penn South Social Services, Inc., pending resolution of those

defendants’ motions to dismiss the Complaint.

       4.      As to the remaining named defendants (i.e., Mutual Redevelopment Houses, Inc.,

Carmen Santiago a/k/a Carmen Angelico, and Brendan Keany (collectively, the “Mutual

Redevelopment Defendants”)), all discovery shall similarly be stayed pending resolution of their

motion to dismiss, except for paper discovery (document requests and interrogatories), by and

between Plaintiffs and these defendants, that is focused on Plaintiffs’ claims of (1) the Mutual

Redevelopment Defendants’ alleged failure to accommodate Wood’s medical disability, and

(2) the Mutual Redevelopment Defendants’ alleged retaliation against Plaintiffs. In this regard,

Plaintiffs’ application to compel compliance with its prior requests is denied without prejudice,

and this Court expects Plaintiffs to narrow their previous discovery requests to be tailored to the

two identified claims.




                                                 2
       Case 1:19-cv-09563-AT-DCF Document 53 Filed 02/18/21 Page 3 of 3




       5.     The Clerk of Court is directed to mail a copy of this Order to Plaintiffs, at the

address reflected on the Docket and shown below.

Dated: New York, New York
       February 18, 2021
                                                     SO ORDERED


                                                     ______________________________
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge
Copies to:

Mr. Tzvee Wood
271 Magnolia Blvd.
Long Beach, NY 11561

Ms. Andrea Malester
271 Magnolia Blvd.
Long Beach, NY 11561

Defendants’ counsel (via ECF)




                                                3
